United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-30254
                          Conference Calendar


LARRY DINELL DAVIS,

                                      Plaintiff-Appellant,

versus

C.M. LENSING; ELAYN HUNT CORRECTIONAL CENTER,

                                      Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                 for the Middle District of Louisiana
                        USDC No. 03-CV-47-D-M1
                         --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Larry Dinell Davis, Louisiana prisoner No. 260148, appeals

the district court’s dismissal of his civil rights complaint as

frivolous.     The district court determined that Davis’s claims are

barred by the Eleventh Amendment and that Louisiana law offers

Davis an adequate post-deprivation remedy for his claims of

unpaid wages and lost or destroyed property.    We find no error in

the district court’s determination.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30254
                                  -2-

     Davis’s appeal is thus without arguable merit and is

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).    Because the appeal is frivolous, it is DISMISSED.     5TH

CIR. R. 42.2.

     The dismissal of this appeal and the dismissal as frivolous

by the district court each count as a “strike” for purposes of 28

U.S.C. § 1915(g).     Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).     Davis, therefore, has two “strikes” under 28 U.S.C.

§ 1915(g).    We caution Davis that once he accumulates three

strikes, he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.